Title: To Thomas Jefferson from Isaac Briggs, 9 December 1805
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear Friend, 
                     Washington MT. 9 of the 12 Mo. 1805.
                  
                  I am apprehensive that what I am about to write would by a mind less benevolent than thine be deemed at the present moment intrusive. I am aware of the important concerns which probably at this crisis must fill thy mind with anxiety, yet I venture to interrupt thee with a tale of my private affairs. I am no stranger to thy benevolence. I have been accustomed to commune with thee as with a Father and a Friend, without art and without reserve. And I think it very probable that what has been, by the three persons whose names I sent to thee from New Orleans, industriously circulated here in all the distortions and miscolorings which persecuting malice can invent, may have reached thee in the same shape and colors.
                  If these considerations will not constitute an excuse for troubling thee—I am, alas! without one.
                  Previous to my last visit to the seat of Government, My Brother Samuel made a contract with Evan Jones in New Orleans to erect for him a sawmill to be worked by the Patent steam Engine—in this contract I was Surety for my brother. The necessary machinery was procured in Philadelphia, and Shipwrecked on its passage to New Orleans. This misfortune, the source of, and followed by, a number of others, has occasioned in spite of many struggles, a failure on the part of my brother in the performance of his contract. Jones brought an action against me in the 6th Month last, and about 6 weeks ago obtained a judgment for five thousand and ninety six dollars. In the course of this distressing occurrence I was compelled to attend the Court in New Orleans. I made the times of my attendance on my duties as Surveyor of that Territory coincide with the times of the Courts. Jones has agreed to a stay of execution until the beginning of July next, and if before that time I complete this sawmill according to the first contract, to release me from every effect of the Judgment. I hope to have his sawmill completed in four months from this time without neglecting my public business—but it will require me to continue, as I have been a very slave to the labors of my office. Since the annexation of the Territory of Orleans to my department, my inevitable expenses have been greatly augmented—my duties have been increased four fold, and not a cent has been added to my salary.
                  In the course of Jones’s prosecution, my mind has often been ready to sink into despondency, under the pressure of my feelings—Cut off from the consolations of an affectionate wife and children—harrassed with the utmost rigor by an unrelenting prosecutor an embarrassment not in consequence of a speculation for my own benefit, but merely as surety for a brother. Were consiousness of a want of moral rectitude added to the account, I think I must ere now have sunk under the weight. Misfortunes like these claimed and obtained for me the sympathy and compassion of disinterested minds: Yet Poindexter and his coadjutors have made them a ground of accusation. Persons discarded for misconduct from my department have by them been picked up and stimulated and assisted as instruments of calumny to impede and embarrass all my operations. The delay in the public business occasioned by these obstructions is by the same men insidiously made an additional ground of complaint against me. In all this they endeavor to assume the popular mask of solicitude for the interest of the people against one whom they represent as a speculating delinquent.
                  I long for the time to come when I can leave this Country forever, which I hope will be next spring.
                  The grand Jury of Washington County (as have those of the Counties of Adams and Wilkinson) has been made an engine of persecution. Where will these things end? Under the idea of an independent Judiciary, is every power in Government to be prostrated before it—the unprotected victims of its caprice?
                  Joseph Chambers, who has been attacked by the Grand Jury of Washington County, is, I verily believe, a man of talents and integrity, and solicitously correct in his public duties.
                  I have been informed that Judge H. Toulmin wishes to fill a vacant Judgeship in the Territory of Orleans, and I have been requested to aid his application. My acquaintance with this gentleman has been too short and slight and my knowledge of legal qualifications too deficient to enable me to say any thing more than that universal report seems to be in his favor.
                  Accept assurances of my esteem affection and gratitude.
                  
                     Isaac Briggs. 
                  
               